DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1, 3-4, 6 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hsiung et al (U.S. 2019/0181092), and further in view of Hiner et al (U.S. Pat 9,653,428).
Regarding claim 1. Hsiung et al discloses a package, comprising:
a first die (FIG. 3E, item 318) and a second die (FIG. 3E, item 320) disposed side by side;
a third die (FIG. 3E, item 310) disposed across the first die (FIG. 3E, item 318) and the second die (FIG. 3E, item 320) to electrically connect (FIG. 3E, item 312) the first die (FIG. 3E, item 318) and the second die (FIG. 3E, item 320);
an encapsulant (FIG. 3E, item 324 and 316) laterally encapsulating the first die (FIG. 3E, item 318), the second die (FIG. 3E, item 320), and the third die (FIG. 3E, item 310) and filling in a gap between the first die (FIG. 3E, item 318), the second die (FIG. 3E, item 320), and the third die (FIG. 3E, item 310), wherein the encapsulant (FIG. 3E, item 324) exposes back sides (FIG. 3E, item 380) of the first (FIG. 3E, item 318) and second dies(FIG. 3E, item 320), and a bottom surface (FIG. 3E, item 370) of the encapsulant (FIG. 3E, item 324) is coplanar ([0021], i.e. planarize a top surface 370 of the second mold layer 324 to further expose top surfaces 380 of the plurality of dies 318, 320) with the back sides (FIG. 3E, item 380) of the first (FIG. 3E, item 318) and second dies (FIG. 3E, item 320);

a redistribution layer (RDL) structure (FIG. 3E, item 306) disposed on a back side (FIG. 3E, item 308) of the third die (FIG. 3E, item 310) and on a top surface of the encapsulant (FIG. 3E, item 316);
a plurality of through insulating vias (TIVs) (FIG. 3E, item 314) disposed aside the third die (FIG. 3E, item 310) and extending from front sides of the first (FIG. 3E, item 318) and second dies (FIG. 3E, item 320) to a bottom surface of the RDL structure (FIG. 3E, item 306); and
a plurality of bonding structures (FIG. 3E, item 312) disposed directly below the third die (FIG. 4D, item 310) to connect the front side of the first die (FIG. 3E, item 318) and a front side of the third die (FIG. 3E, item 310) and connect the front side of the second die (FIG. 3E, item 318) and the front side of the third die (FIG. 3E, item 320).
The limitation “the encapsulant is integrally formed” is a product by process limitation in a device claim.  As such, the encapsulant of the prior art, meets the limitations of the encapsulant is integrally formed.
"Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). However, in the context of an infringement analysis, a product-by-process claim is only infringed by a product made by the process recited in the claim. Id. at 1370 ( "a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim").
Hsiung et al fails to explicitly disclose wherein the filler particles distributed in the gap between the first die, the second die and the third die has an average diameter less than an average diameter of the filler particles that are distributed in other regions outside the gap;
However, Hiner et al teaches wherein the filler particles distributed in the gap between the first die, the second die and the third die has an average diameter less 
It would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the package as disclosed in Hsiung et al with the wherein the filler particles distributed in the gap between the first die, the second die and the third die has an average diameter less than an average diameter of the filler particles that are distributed in other regions outside the gap as disclosed by Hiner et al.  The use of a filler particle size of the underfill may be larger than a filler particle size of the underfill between the functional die and the connect die and/or between adjacent functional die in Hiner et al provides for effectively underfill between functional dies (Col 14, lines 11-15).

Regarding claim 3. Hsiung et al in view of Hiner et al discloses all the limitations of the package of claim 1 above.
Hsiung et al further discloses wherein the front side of the third die (FIG. 3G, item 310) faces toward the front sides of the first (FIG. 3G, item 318) and second (FIG. 3G, item 320) dies. 

Regarding claim 4. Hsiung et al in view of Hiner et al discloses all the limitations of the package of claim 1 above.


Regarding claim 6. Hsiung et al in view of Hiner et al discloses all the limitations of the package of claim 1 above.
Hsiung et al further discloses further comprising a plurality of conductive terminals (FIG. 3G, item 326) disposed on the RDL structure (FIG. 3G, item 306).

Regarding claim 21. Hsiung et al in view of Hiner et al discloses all the limitations of the package of claim 1 above.
Hsiung et al further discloses wherein the gap between the first (FIG. 3E, item 318) and second dies (FIG. 3E, item 320) is free of a conductive feature extending to the front side of the third die (FIG. 3E, item 310).

Regarding claim 22. Hsiung et al in view of Hiner et al discloses all the limitations of the package of claim 6 above.
Hsiung et al further discloses further comprising a circuit carrier (FIG. 3G, item 354) bonded to the plurality of conductive terminals (FIG. 3G, item 326), wherein the circuit carrier (FIG. 3G, item 354) is electrically connected ([0021], i.e. The substrate or printed circuit board 354 can contain further circuitry that is connected via the optional balls 326 formed on the lower surface 390 of the RDL 306)  to the RDL structure (FIG. 3G, item 306) by the plurality of conductive terminals (FIG. 3G, item 326).

Claims 1, 5, 7, 8, 10, 13-16, and 23 is rejected under 35 U.S.C. 103 as being unpatentable over Pagaila et al (U.S. 2012/0056316), and Hiner et al (U.S. Pat 9,653,428) and further in view of  Yu et al (U.S. 2017/0084555).
Regarding claim 1. Pagaila et al discloses a package, comprising:
a first die (FIG. 10, item 124c) and a second die (FIG. 10, item 124b) disposed side by side;
a third die (FIG. 10, item 124a) disposed across the first die (FIG. 10, item 124a) and the second die (FIG. 10, item 124b) to electrically connect the first die (FIG. 10, item 124a) and the second die (FIG. 10, item 124b);
an encapsulant (FIG. 10, item 170) laterally encapsulating the first die (FIG. 10, item 124c), the second die (FIG. 10, item 124b), and the third die (FIG. 10, item 124a) and filling in a gap between the first die (FIG. 10, item 124c), the second die (FIG. 10, item 124b), and the third die (FIG. 10, item 12ab);
the encapsulant is integrally-formed, and comprises a base material and filler particles in the base material ([0052], i.e. Encapsulant 170 can be polymer composite material, such as epoxy resin with filler, epoxy acrylate with filler, or polymer with proper filler).
a redistribution layer (RDL) structure (FIG. 10, item 180) disposed on a backside of the third die (FIG. 10, item 124a) and on a top surface of the encapsulant (FIG. 10, item 170); 
a plurality of through insulating vias (TIVs) (FIG. 10, item 166) disposed aside the third die (FIG. 10, item 124a) and extending from front sides of the first (FIG. 10, item 
a plurality of bonding structures (FIG. 10, item 164) disposed directly below the third die (FIG. 10, item 124a) to connect the front side of the first die (FIG. 10, item 124c) and a front side of the third die (FIG. 10, item 124a) and connect the front side of the second die (FIG. 10, item 124b)and the front side of the third die (FIG. 10, item 124a).
Pagaila et al fails to explicitly disclose wherein the encapsulant exposes back sides of the first and second dies, and a bottom surface of the encapsulant is coplanar with the back sides of the first and second dies, and wherein the filler particles distributed in the gap between the first die, the second die and the third die has an average diameter less than an average diameter of the filler particles that are distributed in other regions outside the gap;
However, Hiner et al teaches wherein the filler particles distributed in the gap between the first die, the second die and the third die has an average diameter less than an average diameter of the filler particles that are distributed in other regions outside the gap (Col 37, lines 35-38, i.e. a filler particle size of the underfill 881 may be larger than a filler particle size of the underfill 828 between the functional die 801-804 and the connect die 816 and/or between adjacent functional die 801-804).
It would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the package as disclosed in Pagaila et al with the wherein the filler particles distributed in the gap between the first die, the second die and the third die has an 
Pagaila et al and Hiner et al fail to explicitly disclose wherein the encapsulant exposes back sides of the first and second dies, and a bottom surface of the encapsulant is coplanar with the back sides of the first and second dies.
However, Yu et al teaches wherein the encapsulant (FIG. 3J, item 30) exposes back sides of the first (FIG. 3J, item 20-2) and second dies (FIG. 3J, item 20-1), and a bottom surface of the encapsulant (FIG. 3J, item 30) is coplanar ([0043] i.e. device dies 20-1 and 20-2 are grinded from the backside, and DAFs 50 are removed through grinding. The resulting structure is shown in FIG. 3J. FIG. 3J further illustrates the attachment of lid 54 to device dies 20, for example, through Thermal Interface Material (TIM) 56) with the back sides of the first (FIG. 3J, item 20-2) and second dies (FIG. 3J, item 20-1).
It would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the package as disclosed in Pagaila et al and Hiner et al with the wherein the encapsulant exposes back sides of the first and second dies, and a bottom surface of the encapsulant is coplanar with the back sides of the first and second dies as disclosed by Yu et al.  The use of the attachment of lid to device dies through Thermal Interface Material (TIM)in Yu et al provides for good thermal conductivity (Yu et al, [0043]).
Regarding claim 5. Pagaila et al in view of Hiner et al and Yu et al discloses all the limitations of the package of claim 1 above.
Pagaila et al further discloses wherein the third die (FIG. 10, item 124a) to electrically connect the first die (FIG. 10, item 124c), the second die (FIG. 10, item 124b), and the RDL structure (FIG. 10, item 180). 
Pagaila et al fails to explicitly disclose wherein the third die comprises a plurality of through semiconductor vias (TSVs), wherein top surfaces of the plurality of TSVs are coplanar with a top surface of the encapsulant in a single embodiment.
However, in a separate embodiment, Pagaila et al teaches the third die (FIG. 9, item 124a) comprises a plurality of through semiconductor vias (TSVs) (FIG. 9, item 266) to electrically connect the first die (FIG. 10, item 124c), the second die (FIG. 10, item 124b), and the RDL structure (FIG. 10, item 180).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the embodiments of figure 9 and figure 10 of Pagaila et al to have a plurality of conductive through silicon Vias (TSV) formed through the semiconductor die to make electrical connection between the active surfaces and top and bottom build-up interconnect structures (Pagaila et al, [0008]).

Regarding claim 7. Pagaila et al in view of Hiner et al and Yu et al discloses all the limitations of the package of claim 1 above.
Pagaila et al further discloses the encapsulant (FIG. 10, item 170) comprises a plurality of particles ([0052] i.e. with filler) contacting the RDL structure (FIG. 10, item 180).

However, Yu et al teaches the encapsulant (FIG. 10, items 30A and 30B) comprising a plurality of spherical particles (FIG. 10, items 60); and a plurality of partial particles (FIG. 10, items 58) contacting (FIG. 10, items 58 contacts item 34 through item 30B) the RDL structure (FIG. 10, item 34).
It would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the encapsulant comprising filler as disclosed in Pagaila et al with the encapsulant comprising a plurality of spherical particles and a plurality of partial particles contacting the RDL structure as disclosed by Yu et al.  The use of sphere shaped fillers in Yu et al provides for interface of encapsulating materials may be distinguishable from each other due to the CMP per formed on the top surface of encapsulating material, which causes some of the sphere-shaped fillers in encapsulating material to be grinded to have planar (rather than spherical) top surfaces (Yu et al , [0053]). 

Regarding claim 8. Pagaila et al discloses a package, comprising:
a first die (FIG. 10, item 124c) and a second die (FIG. 10, item 124b) disposed side by side;
a third die(FIG. 10, item 124a) disposed across the first die (FIG. 10, item 124c) and the second die (FIG. 10, item 124c) to electrically connect the first die (FIG. 10, item 124c) and the second die (FIG. 10, item 124b), 

the encapsulant is integrally-formed, and comprises a base material and filler particles in the base material ([0052], i.e. Encapsulant 170 can be polymer composite material, such as epoxy resin with filler, epoxy acrylate with filler, or polymer with proper filler).
Pagaila et al fails to explicitly disclose in a single embodiment wherein the third die has a plurality of through semiconductor vias (TSVs), wherein the plurality of TSVs have top surfaces contacting the RDL structure and the top surfaces of the plurality of TSVs are coplanar with a top surface of the encapsulant and wherein the encapsulant exposes back sides of the first and second dies, and a bottom surface of the encapsulant is coplanar with the back sides of the first and second dies and wherein the filler particles distributed in the gap between the first die, the second die and the third die has an average diameter less than an average diameter of the filler particles that are distributed in other regions outside the gap.
However, in a separate embodiment, Pagaila et al teaches wherein the third die (FIG. 9, item 124a) has a plurality of through semiconductor vias (TSVs) (FIG. 9, item 266), wherein the plurality of TSVs (FIG. 9, item 266) have top surfaces contacting the RDL structure (FIG. 9, item 180) and the top surfaces (FIG. 9, item 130) of the plurality of TSVs (FIG. 9, item 266) are coplanar with a top surface (FIG. 9, item 130) of the encapsulant (FIG. 9, item 170)

Pagaila et al fails to explicitly disclose wherein the encapsulant exposes back sides of the first and second dies, and a bottom surface of the encapsulant is coplanar with the back sides of the first and second dies, and wherein the filler particles distributed in the gap between the first die, the second die and the third die has an average diameter less than an average diameter of the filler particles that are distributed in other regions outside the gap;
However, Hiner et al teaches wherein the filler particles distributed in the gap between the first die, the second die and the third die has an average diameter less than an average diameter of the filler particles that are distributed in other regions outside the gap (Col 37, lines 35-38, i.e. a filler particle size of the underfill 881 may be larger than a filler particle size of the underfill 828 between the functional die 801-804 and the connect die 816 and/or between adjacent functional die 801-804).
It would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the package as disclosed in Pagaila et al with the wherein the filler particles distributed in the gap between the first die, the second die and the third die has an average diameter less than an average diameter of the filler particles that are distributed in other regions outside the gap as disclosed by Hiner et al.  The use of a filler particle 
Pagaila et al and Hiner et al fail to explicitly disclose wherein the encapsulant exposes back sides of the first and second dies, and a bottom surface of the encapsulant is coplanar with the back sides of the first and second dies.
However, Yu et al teaches wherein the encapsulant (FIG. 3J, item 30) exposes back sides of the first (FIG. 3J, item 20-2) and second dies (FIG. 3J, item 20-1), and a bottom surface of the encapsulant (FIG. 3J, item 30) is coplanar ([0043] i.e. device dies 20-1 and 20-2 are grinded from the backside, and DAFs 50 are removed through grinding. The resulting structure is shown in FIG. 3J. FIG. 3J further illustrates the attachment of lid 54 to device dies 20, for example, through Thermal Interface Material (TIM) 56) with the back sides of the first (FIG. 3J, item 20-2) and second dies (FIG. 3J, item 20-1).
It would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the package as disclosed in Pagaila et al with the wherein the encapsulant exposes back sides of the first and second dies, and a bottom surface of the encapsulant is coplanar with the back sides of the first and second dies as disclosed by Yu et al.  The use of the attachment of lid to device dies through Thermal Interface Material (TIM) in Yu et al provides for good thermal conductivity (Yu et al, [0043]).

Regarding claim 10. Pagaila et al in view of Yu et al discloses all the limitations of the package of claim 8 above.
Pagaila et al further discloses the encapsulant (FIG. 10, item 170) contacting the RDL structure (FIG. 10, item 180).
Pagaila et al fails to explicitly disclose the encapsulant comprising a plurality of spherical particles and a plurality of partial particles contacting the RDL structure.
However, Yu et al teaches the encapsulant (FIG. 10, items 30A and 30B) comprising a plurality of spherical particles (FIG. 10, items 60); and a plurality of partial particles (FIG. 10, items 58) contacting (FIG. 10, items 58 contacts item 34 through item 30B) the RDL structure (FIG. 10, item 34).
It would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the encapsulant comprising filler as disclosed in Pagaila et al with the encapsulant comprising a plurality of spherical particles and a plurality of partial particles contacting the RDL structure as disclosed by Yu et al.  The use of sphere shaped fillers in Yu et al provides for interface of encapsulating materials may be distinguishable from each other due to the CMP per formed on the top surface of encapsulating material, which causes some of the sphere-shaped fillers in encapsulating material to be grinded to have planar (rather than spherical) top surfaces (Yu et al , [0053]). 

Regarding claim 13. Pagaila et al in view of Yu et al discloses all the limitations of the package of claim 10 above.


Regarding claim 14. Pagaila et al in view of Yu et al discloses all the limitations of the package of claim 13 above.
Yu et al further discloses wherein the plurality of partial particles (FIG. 10, item 58) have flat surfaces (FIG. 10, item 58) contacting (FIG. 10, items 58 contacts item 34 through item 30B) the RDL structure (FIG. 10, items 34 and 32), and the flat surfaces of the plurality of partial particles (FIG. 10, item 58) are coplanar with top surfaces of the plurality of TIVs (FIG. 10, item 14A at the edge of item 30B).

Regarding claim 15. Pagaila et al in view of Yu et al discloses all the limitations of the package of claim 13 above.
Pagaila et al further discloses further comprising a plurality of bonding structures (FIG. 10, item 164) disposed directly below the third die (FIG. 10, item 124a) to connect the first die (FIG. 10, item 124c) and the third die (FIG. 10, item 124a) and connect the second die (FIG. 10, item 124b) and the third die (FIG. 10, item 124a), wherein a height of the plurality of bonding structures (FIG. 10, item 164) is less than a height of the 

Regarding claim 16. Pagaila et al in view of Yu et al discloses all the limitations of the package of claim 8 above.
Pagaila et al further discloses wherein the plurality of TSVs (FIG. 10, item 166)  electrically connect the first die (FIG. 10, item 124c), the second die (FIG. 10, item 124b), and the RDL structure (FIG. 10, item 180).
 
Regarding claim 23. Pagaila et al in view of Yu et al discloses all the limitations of the package of claim 8 above.
Pagaila et al further discloses further comprising:
a plurality of conductive terminals (FIG. 2c, item 112) disposed on the RDL structure (FIG. 2c, item 106); and
a circuit carrier (FIG. 2c, item 52) bonded to the plurality of conductive terminals (FIG. 2c, item 112), wherein the circuit carrier (FIG. 2c, item 52) is electrically connected to the RDL structure (FIG. 2c, item 106) by the plurality of conductive terminals (FIG. 2c, item 112).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Pagaila et al (U.S. 2012/0056316), Hiner et al (U.S. Pat 9,653,428) and Yu et al (U.S. 2017/0084555) as applied to claim 1 above,  and further in view of Jo (U.S. 2017/0154868).

Regarding claim 2. Pagaila et al in view of Hiner et al and Yu et al discloses all the limitations of the package of claim 1 above.
Pagaila et al further discloses wherein the encapsulant (FIG. 10, item 170) is free of interface therein ([0052]) and laterally encapsulates the plurality of TIVs (FIG. 10, item 166) and the plurality of bonding structures (FIG. 10, item 164), and one of the plurality of bonding structures (FIG. 10, item 164) comprises a first TIV (FIG. 10, item 164) of the first die, connecting a conductive post of the third die (FIG. 10, item 124a).
Pagaila et al, Hiner et al, and Yu et al fail to explicitly disclose a solder cap disposed between the first TIV and the conductive post to provide electrical connection therebetween, wherein the first TIV, the conductive post and the solder cap are laterally encapsulated by and in physical contact with the encapsulant.
However, Jo teaches a solder cap (FIG. 3, item 330-1) disposed between the first TIV (FIG. 3, item 325-1) and the conductive post (FIG. 3, item 219) to provide electrical connection therebetween ([0009], i.e. the second connecting pad region is disposed at a position adjacent to the first connecting pad region, and a first semiconductor chip disposed below the first die and the second die, and electrically connected to the first connecting pads and the second connecting pads), wherein the first TIV (FIG. 3, item 325-1), the conductive post (FIG. 3, item 219) and the solder cap (FIG. 3, item 330-1) are laterally encapsulated (FIG. 3, item 380) by and in physical contact with the encapsulant (FIG. 3, item 380).
.

Response to Arguments
Applicant's arguments filed November 03, 2020 have been fully considered but they are not persuasive.
Regarding claims 1-8, 10, 13-16, 21-23.  Applicant argues
Currently, claims 1 and 8 have been amended, and the feature “the encapsulant is
integrally-formed, and comprises a base material and filler particles in the base material, wherein the filler particles distributed in the gap between the first die, the second die and the third die has an average diameter less than an average diameter of the filler particles that are distributed in other regions outside the gap” is recited in claim 1, and the feature “the encapsulant is integrally-formed, and comprises a base material and filler particles in the base material, wherein the filler particles distributed in a gap between the first die, the second die and the third die has an average diameter less than an average diameter of the filler particles that are distributed in other regions outside the gap” is recited in 8. 
As indicated above, the Examiner agreed the claims would overcome the current
rejections. Applicants respectfully submit that claims 1 and 8 are novel/non-obvious
In re Fine, 837 F.2d 1071 (Fed. Cir. 1988).

However, Hsuing et al in view of Hiner et al discloses applicant’s amended claim 1.
Furthermore, Pagaila et al, in view of Hiner et al and  Yu et al discloses applicant’s amended claim 8.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant’s arguments are not persuasive.

Applicant’s further arguments are not persuasive for the reasons given above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT E BAUMAN whose telephone number is (469)295-9045.  The examiner can normally be reached on M-F, 9-5 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/S.E.B./           Examiner, Art Unit 2815                                                                                                                                                                                             

/NILUFA RAHIM/           Primary Examiner, Art Unit 2893